ORDER

PER CURIAM.
Dementral Franks (Husband) appeals from a judgment of the St. Louis County Circuit Court awarding modifiable maintenance to Darlenda Franks (Wife). In his first point, Husband contends the trial court erred by awarding modifiable maintenance to Wife because she failed to meet her burden of proof. Husband’s second point essentially rehashes the question of Wife’s need raised in his first point, but he also alleges his inability to pay modifiable maintenance of $750 per month and can only afford to pay $200 per month.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detañed facts and restating principles of law would have no precedential value. We affirm the award pursuant to Rule 84.16(b).